Citation Nr: 1727106	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 1960 rating decision that denied an initial disability rating greater than 10 percent for the Veteran's service-connected gunshot wound residuals of the right thigh, on the theory of CUE that the RO failed to correctly apply the provisions of 38 C.F.R. § 4.28.  


REPRESENTATION

Veteran represented by:	J. Bryan Jones, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from March 1959 to June 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  However, although the clear and unmistakable evidence issue on appeal was briefly cited to at the beginning of the hearing, no substantive testimony relevant to this issue was taken.  

In a December 2015 Board decision, the Board denied the clear and unmistakable error issue on appeal.  

The Veteran appealed the Board's December 2015 denial of the clear and unmistakable error issue to the United States Court of Appeals for Veterans Claims (Court). 

Pursuant to a December 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the clear and unmistakable error issue for further proceedings.  The case has now returned to the Board so that it can adjudicate the clear and unmistakable error issue on appeal.

The Board observes that in the same December 2015 Board decision discussed above, the Board remanded the issues of service connection for memory loss and an increased rating for migraine headaches to the Agency of Original Jurisdiction (AOJ) for further development.  After reviewing the claims folder, it is not clear to the Board whether the previous development requested for these issues was completed by the AOJ.  The AOJ is advised to comply with the Board's previous December 2015 remand instructions to develop the issues of service connection for memory loss and an increased rating for migraine headaches.  The Board will adjudicate these issues once they return for appellate consideration.

The Board also observes that in the same December 2015 Board decision discussed above, the Board remanded three other issues on appeal - an increased rating for gunshot wound residuals of the right thigh, an increased rating for right femoral popliteal bypass, and entitlement to a TDIU.  In particular, these three issues were remanded to the AOJ for the issuance of a statement of the case (SOC), based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The AOJ complied with the remand request by issuing a SOC in July 2016 for these three issues.  Shortly thereafter, the Veteran filed a Substantive Appeal (VA Form 9) in September 2016 to perfect his appeal for these three issues.  However, these three issues have not yet been certified to the Board by way of a VA Form 8.  See 38 C.F.R. § 19.35 (2016).  Therefore, the Board's review of the claims file reveals that the AOJ is still taking action on these three issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The clear and unmistakable error issue on appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As stated above, in a December 2015 Board decision, the Board denied the clear and unmistakable error issue on appeal.  The Veteran's theory of clear and unmistakable error was based on his assertion that the RO in the December 1960 rating decision should have assigned a higher 50 percent rating for his service-connected gunshot wound residuals of the right thigh, by applying the provisions of 38 C.F.R. § 4.28 (prestabilization rating from date of discharge).  Regardless, the Board in its December 2015 decision denied the clear and unmistakable error issue based on this theory. 

However, pursuant to a December 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the clear and unmistakable error issue on appeal for further proceedings.  

Specifically, the Court concluded in its December 2016 Memorandum Decision that the Board erred in failing to remand the clear and unmistakable error issue on appeal, in order to correct various procedural defects in the record.  In other words, the Court reflected that the Board should not have adjudicated the clear and unmistakable error issue on appeal.  Instead, the Board should have remanded the clear and unmistakable error issue for correction of procedural defects in the record.  

To provide some background, under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant.  In essence, the following sequence is required: there must be a rating decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant (a SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal (a VA Form 9).  See 38 C.F.R. §§ 3.103, 20.200, 20.201, 20.202, 20.302 (2016).  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Finally, certification of the issue(s) on appeal by the AOJ by way of a VA Form 8 should occur for administrative purposes.  See 38 C.F.R. § 19.35.  

Turning to the particular facts of the present case, the Court pointed out that after the Veteran filed his original May 2010 motion for clear and unmistakable error, the AOJ failed to properly adjudicate the clear and unmistakable error issue on appeal in a rating decision.  (The previous July 2011 RO decision was deemed a request for clarification, as opposed to a proper adjudication of the clear and unmistakable error issue).  In addition, the Veteran's attorney did not file a proper NOD.  Furthermore, the AOJ continued to perpetuate these errors by adjudicating the clear and unmistakable error issue for the first time in the May 2014 SOC.  The Board also observes that the clear and unmistakable error issue on appeal was never actually certified to the Board.  Finally, the Board sees that substantive hearing testimony was not taken on the clear and unmistakable error issue.

In this regard, under 38 C.F.R. § 19.9(a), if correction of a procedural defect is essential for a proper appellate decision, the Board shall remand the case to the AOJ, specifying the action to be undertaken.   

Therefore, the Veteran's theory of clear and unmistakable error in the December 1960 rating decision that the AOJ failed to correctly apply 38 C.F.R. § 4.28 is remanded to correct the above procedural defects.  That is, the Board is remanding the clear and unmistakable error issue on appeal for the appropriate development and adjudication, starting with the issuance of a proper rating decision.  See 38 C.F.R. § 3.103.  If the clear and mistakable error issue is denied in this rating decision, the Veteran and his attorney should be notified of the determination and of the right to appeal by way of a NOD.  The appeal should then proceed under the normal VA protocols.  See 38 C.F.R. §§ 3.103, 19.35, 20.200, 20.201, 20.202, 20.302 (2016).  

On a side note, the Court in its December 2016 Memorandum Decision clarified that it was dismissing without prejudice the Veteran's clear and unmistakable error appeal, as it pertained to any theory of CUE other than the 38 C.F.R. § 4.28 contention.  This is because the Board did not have any jurisdiction to address any other theory of CUE in the first instance, because no other theory of CUE was addressed by the RO.  In this regard, each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  The Court further noted that a Veteran's "waiver of consideration by the RO of the CUE theory presented to the Board cannot serve to confer jurisdiction where it does not otherwise exist."  Jarrell, 20 Vet. App. at 334.  

When the Board lacks jurisdiction over a matter, the referral of the matter to the RO is the appropriate action.  See Young v. Shinseki, 25 Vet. App. 201, 203-04 (2012) (determining that referral of a matter is appropriate only when the Board lacks jurisdiction over the matter being referred).  The Court in its December 2016 Memorandum Decision concluded that the Veteran should refile a motion for clear and unmistakable error directly with the RO for any other theory of CUE, if the Veteran so chooses.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should properly develop and adjudicate the issue of clear and unmistakable error (CUE) in the December 1960 rating decision that denied an initial disability rating greater than 10 percent for the Veteran's service-connected gunshot wound residuals of the right thigh, based on the theory that the RO failed to correctly apply 38 C.F.R. § 4.28 at that time.  

If the clear and unmistakable error issue is denied, the Veteran and his attorney should be notified of the determination by way of a proper rating decision and of the right to appeal.  

2.  If a timely NOD is filed, the Veteran and his attorney should be furnished with a SOC on this issue.  The SOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent.  

3.  If the Veteran thereafter files a timely Substantive Appeal (VA Form 9) concerning this clear and unmistakable error issue, the AOJ should then certify it for appellate consideration.  If the Veteran does not complete a timely appeal regarding the clear and unmistakable error issue, it should not be certified to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

